1812011-USTFRA101-151853_pdfa.pdf



                                                     CERTIFICATE OF SERVICE


DEBTOR 1 NAME: Mary Beth Marx                                                                               CASE NUMBER: 1812011
DEBTOR 2 NAME:
I       Robert J Wallace, Jr.       certify under penalty of perjury that I have served the attached document on the below
listed entities in the manner shown on 10/14/2020 :

By First Class Mail :
Mary Beth Marx,8846 SE 40th,Mercer Island WA 98040




Via ECF on the date the pleading was filed:
Debtor's Attorney

I certify that I have prepared the Certificate of Service and that it is a true and correct copy to the best of my knowledge, information
and belief.

Date :      10/14/2020                          Signature : ________________________________________
                                                                       Premium Graphics, Inc.
                                                                       2099 Thomas Road Suite 10
               Case 18-12011-CMA                 Doc 46 Filed 10/14/20 Memphis, TN 38134
                                                                                Ent.  10/14/20 08:42:55               Pg. 1 of 4
1812011-USTFRA101-151853_pdfa.pdf




         Case 18-12011-CMA    Doc 46   Filed 10/14/20   Ent. 10/14/20 08:42:55   Pg. 2 of 4
1812011-USTFRA101-151853_pdfa.pdf




         Case 18-12011-CMA    Doc 46   Filed 10/14/20   Ent. 10/14/20 08:42:55   Pg. 3 of 4
1812011-USTFRA101-151853_pdfa.pdf




                                    ----------------------




         Case 18-12011-CMA    Doc 46     Filed 10/14/20      Ent. 10/14/20 08:42:55   Pg. 4 of 4
